DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 05/13/2022. Accordingly, claims 1-4, 6-9, 11-14, and 16-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-4, 6-9, 11-14, and 16-20 are allowed.



The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches a method, as claimed.  Ganichev et al teaches the claimed method except at least failing to teach that, the method comprises: replacing, in a flow table of the set of flow tables, a goto command having a first destination as an operand with a goto command with the trace table as the operand and a load command to place the first destination in the trace register.  It would not have been obvious for one skilled in the art to implement Ganichev et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 6, none of prior art of record teaches a network device, as claimed.  Ganichev et al teaches the claimed network device, except failing to teach that in the network device, the processor is to replace in a flow table of the set of flow tables a goto command having a first destination as an operand with a goto command with the trace table as the operand and a load command to place the first destination in the trace register.  It would not have been obvious for one skilled in the art to implement Ganichev et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 11, none of prior art of record teaches a computing device, as claimed.  Ganichev et al teaches the claimed computing device, except failing to teach that in the computing device, the processor is to execute the plurality of virtual machines, at least one virtual machine in the plurality of virtual machines to replace in a flow table of the set of flow tables a goto command having a first destination as an operand with a goto command with the trace table as the operand and a load command to place the first destination in the trace register. It would not have been obvious for one skilled in the art to implement Ganichev et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 16, none of prior art of record teaches a control plane device, as claimed.  Ganichev et al teaches the claimed control plane device, except failing to teach that in the control plane device, the processor is to execute a flow entry modifier, the flow entry modifier to replace in a flow table of the plurality of flow tables a goto command having a first destination as an operand with a goto command with the trace table as the operand and a load command to place the first destination in a trace register. It would not have been obvious for one skilled in the art to implement Ganichev et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463